NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBRA DENICE HATFIELD,                          No.    17-35931

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00105-TLF

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                Theresa Lauren Fricke, Magistrate Judge, Presiding

                             Submitted April 8, 2019**
                               Seattle, Washington

Before: W. FLETCHER, CALLAHAN, and CHRISTEN, Circuit Judges.

      Debra Denice Hatfield appeals a decision of the district court affirming the

Social Security Commissioner’s denial of supplemental security income and Title

II disability benefits. We have jurisdiction under 28 U.S.C. § 1291. Reviewing the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s decision de novo and the ALJ’s determination for substantial

evidence, Garrison v. Colvin, 759 F.3d 995, 1009–10 (9th Cir. 2014), we affirm.1

      1. The ALJ considered Hatfield’s mental impairments in accordance with

the regulations, first noting Hatfield had medically determinable mental

impairments, but concluding that they result in no functional limitations. See 20

C.F.R. §§ 404.1520a(b), (d); see also Keyser v. Comm’r Soc. Sec. Admin., 648

F.3d 721, 725 (9th Cir. 2011). The ALJ gave “significant weight” to the opinions

of Drs. Ruddell, Kester, and Lewis and those opinions indicated no limitations or

episodes of decompensation as a result of Hatfield’s medically determinable

mental impairments. See 20 C.F.R § 404.1520a(e)(4). Accordingly, the ALJ

found Hatfield’s mental impairments were not severe. See 20 C.F.R

§§ 404.1520a(d)(1), 404.1522(a). Because Hatfield’s mental impairments resulted

in no limitations, they did not reduce her ability to perform work and therefore had

no effect on her Residual Functional Capacity (RFC). See 20 C.F.R. § 404.1545.

      2. The ALJ offered specific and legitimate reasons for discounting the

testimony of Hatfield’s treating physician, Dr. Medani. See Valentine v. Comm’r

Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). The ALJ assigned reduced

weight to Dr. Medani’s opinion, presented on a checkbox form, because it was



      1
             The facts are familiar to the parties and are restated here only as
necessary to resolve the issues of the petition for review.

                                          2
inconsistent with other medical evidence in the record and lacked explanation. See

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“[A]n ALJ need not

accept the opinion of a doctor if that opinion is brief, conclusory, and inadequately

supported by clinical findings.”). The ALJ also discredited the opinion of Ms.

Muszynski, an occupational therapist, because it did not cite objective medical

evidence, provided no explanation, and was inconsistent with other medical

evidence in the record. Accordingly, we find that the ALJ offered germane reasons

for her conclusion.2

      3. The ALJ offered specific, clear, and convincing reasons for discrediting

Hatfield’s testimony. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).

The ALJ found that Hatfield was working full-time at the time of the hearing and

she had worked several other jobs since the alleged onset of her disability,

contradicting her testimony about the severity of her alleged disability. See Bray v.

Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (stating that an

ALJ may consider a claimant’s work record in determining their credibility). The



      2
             As an occupational therapist, Ms. Muszynski was considered an
“other source” under the regulations in effect at the time of the ALJ’s decision.
See 20 C.F.R. 404.1513(d) (2013). The regulations were amended in January
2017, moving the relevant definitions to 20 C.F.R. 404.1502, 2017 WL 168819.
As an “other source,” Ms. Muszynski’s opinion was not entitled to the same
deference as a treating physician. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.
2012). Rather, the ALJ was only required to provide “germane reasons” for
discounting Ms. Muszynski’s opinion. Id.

                                          3
ALJ also found Hatfield’s testimony inconsistent with her daily activities. See Orn

v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007). The ALJ’s conclusion that several

aspects of Hatfield’s daily activities contradicted her testimony is supported by the

record, and as such, we will not “second-guess that decision.” Morgan v. Comm’r

of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (quoting Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

      4. The ALJ erred at step four of the sequential evaluation by finding that

Hatfield could return to her past relevant work, but that error was harmless because

the ALJ alternatively found that Hatfield could perform other jobs existing in

sufficient numbers in the economy. See Tommasetti v. Astrue, 533 F.3d 1035,

1042–43 (9th Cir. 2008) (finding the ALJ’s error at step four was harmless where

the ALJ made an alternative finding at step five that the claimant could perform

other work existing in significant numbers in the national and local economies).

      5. At step five of the evaluation the ALJ relied on the testimony of a

Vocational Expert (VE). See Gutierrez v. Colvin, 844 F.3d 804, 806 (9th Cir.

2016) (“To aid in making this determination, the ALJ may rely on an impartial

vocational expert to provide testimony about jobs the applicant can perform despite

his or her limitations.”). Hatfield contends that the ALJ failed to resolve a

discrepancy between the VE’s testimony and her RFC because Hatfield’s RFC

limits her to five hours of standing in a workday while light work requires six


                                          4
hours of standing. See SSR 83-10, 1983 WL 31251 (Jan. 1, 1983). Although the

full range of light work generally requires six hours of standing, the Social

Security Administration has stated, and this Court has reiterated, the requirements

of occupations listed in the Dictionary of Occupational Titles are maximum

requirements, not the requirements of each particular job within that occupation.

SSR 00-4p, 2000 WL 1898704 (Dec. 4, 2000); Gutierrez, 844 F.3d at 807–08.

Furthermore, the ALJ confirmed with the VE that the identified jobs were suitable

for someone who could only stand or walk for five hours in a workday.

      AFFIRMED.




                                          5